Citation Nr: 9923157	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-49 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2. Entitlement to service connection for post-traumatic 
stress disorder

3. Entitlement to service connection for migraine headaches.

4. Entitlement to service connection for residuals of 
gonococcal urethritis.

5. Entitlement to service connection for residuals of 
infectious mononucleosis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1996 and May 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

In its February 1998 supplemental statement of the case, the 
RO listed as an issue on appeal service connection for an 
acquired psychiatric disability to include post-traumatic 
stress disorder.  The psychiatric disability issue was also 
framed as service connection for an acquired psychiatric 
disability to include post-traumatic stress disorder in the 
February 1999 supplemental statement of the case.  The Board 
notes, however, that service connection for a nervous 
condition was previously denied by the RO in January 1958.  
That decision was not appealed, and is therefore final.  38 
U.S.C.A. § 7105.  The United States Court of Appeals for 
Veterans Claims (Court) has dictated that regardless of the 
fact that the RO framed an issue on appeal as service 
connection on a de novo basis, the Board must address the 
issue on a finality basis where finality attaches, as is 
required by applicable law.  See, e.g., Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995); 
Butler v. Brown, 9 Vet. App. 167, 170-71 (1996); Suttmann 
v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board 
will address the issue of entitlement to service connection 
for an acquired psychiatric disorder on a finality basis and 
separately address entitlement to service connection for 
post-traumatic stress disorder on a de novo basis.

The issues of entitlement to service connection for post-
traumatic stress disorder and whether new and material 
evidence has been submitted to warrant reopening the claim 
for service connection for an acquired psychiatric disorder 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1. The claim for entitlement to service connection for 
migraine headaches is not plausible. 

2. The claim for entitlement to service connection for 
residuals of gonococcal urethritis is not plausible.

3. The claim for entitlement to service connection for 
residuals of infectious mononucleosis is not plausible.


CONCLUSIONS OF LAW

1. The claim for service connection for migraine headaches is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).
 
2. The claim for service connection for residuals of 
gonococcal urethritis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3. The claim for service connection for residuals of 
infectious mononucleosis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records reveal that in December 
1955, the veteran was treated for urinary tract infection 
manifested by diplococci on urethral smear.  He received 
penicillin shots for gonococcal urethritis.  No further 
inservice treatment for this condition was noted.  A January 
1956 clinical cover sheet states that the veteran was treated 
for infectious mononucleosis on January 6, 1956.  The report 
from the veteran's August 1956 separation examination notes 
gonorrhea and subsequent reaction to penicillin in 1955, 
penicillin sensitivity in 1955, and infectious mononucleosis 
(for which he was hospitalized for 30 days).  The report also 
states that the veteran was being separated under Air Force 
regulation 39-19; no psychiatric or physical defects 
warranted separation in accordance with regulation 35-4.

Post-service evidence includes multiple private medical 
records showing treatment for a variety of ailments.  A 
private treatment record dated in April 1968 states that the 
veteran was assessed for headaches with blurring of vision 
and dizziness in April 1968.  No association between such 
headaches and service was made.  In another April 1968 
private medical report, an examiner stated that the veteran 
had been experiencing headaches for the last few years; the 
headaches were said to be typical of migraines and responded 
to Cafergot.  In a March 1970 record, an examiner reported 
that the veteran had past problems with migraine headaches 
which responded to Cafergot.  The veteran continued to been 
seen for headaches up through 1971.

The post-service medical evidence is negative for findings or 
diagnoses related to mononucleosis or urethritis residuals.

Before evaluating the merits of the veteran's claims for 
service connection, the initial question to be answered is 
whether he has presented sufficient evidence to form well-
grounded claims.  In order to be well grounded, the claims 
must be meritorious on their own or capable of 
substantiation.  If the evidence presented by the veteran 
fails to meet this level of sufficiency, no further legal 
analysis need be made as to the merits of his claims.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible or 
possible is required in order for the claim to be well 
grounded.  This burden may not be met merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995).

After a thorough review of the evidence, the Board concludes 
that the veteran has not presented well-grounded claims for 
service connection for the disabilities in question.  The 
only disability shown after separation from service is that 
related to migraine headaches.  However, such headaches were 
reported to have their onset well after separation from and 
such headaches were not shown in service.  Further, no 
medical opinion is of record that would serve to link post-
service headaches with service.  Therefore, the veteran has 
not meet his initial burden of producing evidence of a well-
grounded claim for entitlement to service connection for 
migraine headaches first diagnosed well after the veteran's 
separation from service.  E.g., Epps 126 F.3d at 1468.

With respect to gonococcal urethritis and residuals of 
infectious mononucleosis, the post-service medical evidence 
is bereft of findings, symptoms, or diagnoses related to 
those disabilities.  Accordingly, in the absence of evidence 
substantiating the presence of such conditions, service 
connection is not in order.  See Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  E.g., Epps 126 F.3d at 1468.

In addition, because the claims are not well grounded, 
further medical evaluation is not required in this case given 
that the appellant cannot invoke the VA's duty to assist in 
further development of the claims.  See 38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).




ORDER

Evidence of a well grounded claim for service connection for 
migraine headaches not having been submitted, the appeal is 
denied.

Evidence of a well grounded claim for service connection for 
gonococcal urethritis not having been submitted, the appeal 
is denied.

Evidence of a well grounded claim for service connection for 
infectious mononucleosis not having been submitted, the 
appeal is denied.


REMAND

The veteran contends that he has suffered from psychiatric 
disability, specifically psychoneurosis and anxiety reaction, 
ever since being treated for psychiatric symptoms in service 
in 1954.  He maintains that he did not receive a diagnosis of 
a mental disorder prior to his entrance into service.  

In a statement in support of claim received at the RO in July 
1996, the veteran informed the RO that he had been seeing a 
psychiatrist at the VA Medical Center in St. Louis, Missouri 
since June 1996.  A VA consent form dated in July 1996 for 
release of records from that facility is of record, however, 
no request for records or response from the facility is of 
record.  The Court has held that VA treatment records 
pertaining to the period prior to a Board decision are 
constructively deemed to be before the Board.  Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  Therefore, further 
development of the claims on appeal predicated upon 
psychiatric disability is warranted in order to complete the 
appellate record.

The case is REMANDED to the RO for the following actions:

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
for psychiatric disability since his 
separation from service.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran 
which are not currently of record and 
associate them with the claims folder.  
Regardless, the RO should obtain and 
associate with the claims file all 
medical records from the VA Medical 
Center in St. Louis, Missouri, 
reflecting psychiatric treatment of 
the veteran.

2. After undertaking any further 
indicated development, the RO should 
readjudicate the issue of entitlement 
to service connection for post-
traumatic stress disorder and 
adjudicate the issue of whether new 
and material evidence has been 
submitted to warrant reopening the 
veteran's claim for service connection 
for an acquired psychiatric disorder.  
With respect to the post-traumatic 
stress disorder claim, the RO should 
apply 38 C.F.R. § 3.304(f) as revised 
by 64 Fed. Reg. 32,807 (June 18, 
1999).

3. If the claims for entitlement to 
service connection for post-traumatic 
stress disorder and whether new and 
material evidence has been submitted 
to warrant reopening the veteran's 
claim for service connection for an 
acquired psychiatric disorder are not 
granted to the satisfaction of the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case covering these 
issues, and provided with a reasonable 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.




		
	NADINE W.BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

